Exhibit CERTIFICATE OF INCORPORATION OF CTM MEDIA HOLDINGS, INC. FIRST:The name of the Corporation is CTM Media Holdings, Inc. (the “Corporation”). SECOND:The address of the registered office of the Corporation in the State of Delaware is 2711 Centerville Road, Suite 400 in the City of Wilmington, County of New Castle.The name of its registered agent at such address is Corporation Service Company. THIRD:The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of the State of Delaware (the “GCL”). FOURTH:The aggregate number of shares of all classes of capital stock which the Corporation shall have the authority to issue is one hundred and twenty-five million (125,000,000)shares, consisting of (a)100,000,000 shares of Class A
